Title: From George Washington to Major General John Sullivan, 1 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Fishkills 1st October 1778
          
          I recd yours of the 29th at this place, to which I have removed for the convenience of gaining intelligence of the Motions of the Enemy who are out in considerable force on this side of Kingsbridge, and in Bergen County in Jersey. They seem to be foraging, in which they are busily employed. A few nights ago the party in Jersey made an unlucky stroke at Colo. Baylors Regt of Horse laying at Harrington about four Miles from Tapan, they were compleatly surprised in their quarters and upwards of fifty Men killed and taken. The Colonel and Major Clough were both wounded and taken prisoners. The latter is since dead and the former in danger—All accounts from New York yet mention the intended evacuation of that place, but I cannot say they are sufficiently satisfactory to enable me to determine.
          Colo. Butler with a part of the light Corps retaliated upon the enemy in some measure yesterday morning. He surprised about 150 Chasseurs and Yagers, took a Lieut. and eighteen privates, and left ten dead upon the spot. not a man upon our part was either killed or wounded.
          By the proceedings of the Court Martial upon Capt. Allen, the evidence so materially contradicts his own defence, that I cannot see any objections to confirming the Sentence. You who are upon the spot will have a better oppertunity of enquiring into all circumstances than I possibly can, I desire you will do what appears to you just and proper. I am &ca.
         